DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 22, 2022 has been entered.

Applicants' arguments, filed February 22, 2022, have been fully considered but they are not deemed to be fully persuasive.  The following rejections and/or objections constitute the complete set presently being applied to the instant application.

Comments and Notes

It is respectfully suggested that the word “the” be added before the word “taxane” in line 8 of claim 51, in line 2 of claim 73 to and before the first instance of “taxane” in line 7 of claim 75 to improve the grammar of each claim.

Claim Rejections - 35 USC § 112 – New Matter

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 51 – 54 and 73 – 75 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is new matter rejection is MAINTAINED for the reasons set forth herein.
Independent claims 51 and 75 as currently presented still contain new matter as all of the claim limitations in the amended claims are not fully supported by the disclosure as originally filed. Both independent claims require that upon oral administration, the oral composition maintains a supersaturated concentration comprising at least 70% of [the] taxane content of the oral composition at pH 7.5 for at least 2 hours.
Applicants cite figures 3A, 4A, 4B, 5, 7A – 7F and 9 and ¶¶ [0055] and [0065] – [0073] for support as dissolution studies were performed at pH values, temperature and timing that accurately represent conditions occurring upon oral ingestion of a tablet or capsule. Taxanes are only sparingly soluble in water and the disclosures contains disclosures about solubility testing. Data in Figures 4A and 7A – 7F show solvation of 70% or more of the taxane content at pH 7.4 and maintenance of this degree of solvation. The dissolution protocol described is considered analogous to oral ingestion.
The cited location do not provide support for the claim limitations and the Examiner was unable to locate any other locations that provide sufficient support. All of the cited figures report percentage of drug release, which is not the parameter claimed. As discussed previously, all of the experiments were conducted using a particular capsule size and total volume of dissolution media (¶ [0055]). No time frames longer than 2 hours were reported for the drug release. As stated in ¶ [0100] of the PGPub of the instant application, the tablets disintegrated and achieved maximum release of the active within 10 minutes of the HPMCAS polymer dissolving after exposure to a pH exceeding 4.0 (which based on the test conditions occurred when exposed to a pH 6.5 solution prior to exposure to a pH 7.5 solution). There is essentially no drug left to be released after the initial exposure to a pH > 4.0 and is reflected in much of the data reported in the figures as most if not all of the drug will be released from a dosage form that no longer exists since it disintegrated soon after exposure to the pH 6.5 solution. Statements in the specification (e.g. ¶ [0096] discussing Figure 10) indicate that the granules are able to sustain a supersaturated content of >70% of active compound released for at least 3 hours (¶ [0096], emphasis added). This language does not match the claim language of at least 70% of taxane content of the dosage form. Drug content of and release from a dosage form are not the same, although it is not clear how more than 70% release can be sustained for at least 3 hours as after 70% release, only 30% of the drug remains to be released. No indication of how the total percent released reported in the figures correlates to the supersaturated concentration for a particular taxane has been set forth anywhere that the Examiner could locate. For a dosage form with a set total mass of taxane, the volume of the dissolution media will influence if a supersaturated solution can be obtained, as even complete solvation of a taxane in a large volume could results in a final concentration that does not exceed the solubility limit to result in a supersaturated concentration as required by the claims. While the in vitro test conditions might be suitable for simulating release behavior from a dosage form, the instant claims state these limitations based on the behavior after oral ingestion. While the times, temperature and pH of the in vitro experiments might be suitable for modeling in vivo drug release behavior from the dosage form, upon oral ingestion, there will also be absorption and possible metabolism of the drug after release, which could effect is a supersaturated solution is maintained over a particular time frame as drug is removed from solution by absorption. While the claim limitation is not clear (see below for a complete discussion of this point), given that the dosage form would disintegrate completely before even reaching a pH 7.5 environment in vivo and the absorption of the drug that would take place over time, in vitro results for drug release are insufficient to establish the inherency of the maintenance of a supersaturated concentration comprising at least 70% of the taxane content of the dosage form for 2 hours at pH 7.5. As no explicit or implicit support for the actual language in the claims was present in the disclosure, independent claims 51 and 75 contain new matter. The dependent claims fall therewith as the scope of the dependent claims is not limited to that which is supported in the application as originally filed.
Dependent claims 73 and 74 still contain additional new matter. Superdisintegrants were mentioned at ¶¶ [0083], [0085], [0086], [0088] and [0093] but nowhere could the Examiner locate any teaching that the presence of such ingredients was required when the taxane concentration exceeds 40%. ¶ [0085] discloses that at HPMCAS concentrations about 40%, there is a tendency to form a gel unless the superdisintegrant concentration was appropriately adjusted but the limitation in claim 73 relates to the taxane content of the composition and not the polymeric carrier.
If Applicant is in disagreement with the Examiner regarding support for the amended claims, Applicant is respectfully requested to point to page and line number wherein support may be found for the instant invention.

Claim Rejections - 35 USC § 112 – Indefiniteness

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 51 – 54 and 73 – 75 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 51 and 75 require that upon oral administration, the oral composition maintains a supersaturated concentration comprising at least 70% of  [the] taxane content of the oral composition at pH 7.5 for at least 2 hours.
A supersaturated solution is a solution that contains more than the maximum amount of solute the is capable of being dissolved at a particular temperature. If the solubility of the drug in a certain set of conditions was 1 mg/mL, than any drug solution whose concentrations was over 1 mg/mL would be classified as “supersaturated”. Maintenance of such a concentration for a time period of at least 2 hours would be understood by the person of ordinary skill in the art but that is not the complete limitation required by each independent claim. Rather, the supersaturated concentration comprises at least 70% of the taxane content of the oral composition. The taxane content of the dosage form is a mass, not a concentration which requires a volume component to be calculated. Language such as maintaining at least 70% of drug released from the dosage form would be a non-sensical limitation as once drug is released from a dosage form, extraordinary measures would be required by the drug to “re-enter” the dosage form. As mentioned above, the specification indicated complete dissolution of the tablet within 10 minutes of exposure to a solution with pH > 4.0, so no dosage form exists even if the drug could be “un-released” from the dosage. Therefore, the limitation does not make sense and the required functional property of the claimed dosage form following oral administration cannot be determined. The dependent claims fall therewith. Please clarify.

Claim 52 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 52 recites the limitation "the compressed granular solid dispersion" in lines 1 - 2.  There is insufficient antecedent basis for this limitation in the claim. Please clarify.

Claim 54 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 51, from which claim 54 depends, requires that the oral composition is provided as a compressed tablet. Claim 54 contains two limitations relating to the oral composition – that an extragranular excipient is present and that it is produced by fluid bed granulation. Only an extragranular excipient is required and providing such an ingredient outside of the granular amorphous solid dispersion does not require any particular actions such as granulation for the ingredients would be incorporated and if so, the location would be intergranular, not extragranular. But claim 51 requires a compressed tablet as the oral composition, and fluid bed granulation as recited in claim 54 does not result in the production of the required compressed tablet. Therefore, what the method step being required by claim 54 is unclear and the influence, if any, of such a step on the produced product is not clear. Please clarify.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 51 – 54 and 73 – 75 were rejected under 35 U.S.C. 103 as being unpatentable over CN 103083240 (CN’240) in view of Miller et al. (US 2015/0374827), Albano et al. (US 2013/0172375) and Brouwers et al. (J Pharm Sci, 2009). This rejection is MAINTAINED for the reasons set forth herein.
Example 1 of CN’240 discloses the preparation of hypromellose cellulose acetate succinate (HPMCAS) and the taxane paclitaxel containing solid dispersion microspheres (p 9 – 10). 2 g total of drug-polymer solution with either 0.1, 0.3 or 0.8 g of paclitaxel and HPMCAS were combined with distilled water containing the surfactant sodium dodecyl sulfate and the final preparations contained 5%, 15% or 40% paclitaxel. The formulation with 40% (0.8 g) of paclitaxel has a drug to HPMCAS ratio of 1:1.5. The resultant materials were pulverized and administered orally (p 10). CN’240 discloses that all three formulations prepared in example 1 had significantly increased oral bioavailability with the second formulation having the highest bioavailability (bottom of p 10). Too high or too low amounts of polymer will not produce the best bioavailability and as the amount of polymer decreases, the dissolution rate of the drug decreases and there is a delay in the Tmax time (p 10 – 11). A dispersant (inert carrier) such as porous micronized silica gel is added to the solid dispersion (last ¶, p 4) and the dispersion can then be further made into solid dispersed microspheres (p 5, ¶ 2; see also p 6 in which the silica is added before evaporation). This would result in an intragranular excipient being present.
The presence of one of the claimed polymeric carriers and the surfactant sodium dodecyl sulfate (SDS) in the claimed ratio and a compressed tablet pharmaceutical form is not disclosed.
Miller et al. discloses a solid dispersion comprising a dispersion polymer, a basic low-water solubility active and an anionic counterion (whole document, e.g., abstract). These dispersions may improve the bioavailability of the active by enhancing the concentration of the active in the gastrointestinal tract or by increasing the dissolution rate of the active (¶ [0004]). The active is any drug that may be desired to be administered to the body (¶ [0012] and includes antineoplastics, anticancer agents and antitumor agents among others (¶ [0016]). Among the disclosed dispersion polymers is HPMCAS and poly(methacrylic acid-co-methylmethacrylate) 1:1 such as that sold under the tradename EUDRAGIT® L100 (¶¶ [0041] – [0042]). One possible method of forming is spray drying (¶ [0057]). The dispersions can also be formulated into suitable dosage forms such as tablets (¶ [0060]). 
Albano et al. discloses pharmaceutical compositions comprising a solid dispersion of a drug (whole document, e.g., abstract). In addition to the active ingredient, the solid dispersion comprises a polymer that is a PVP or copovidone and, optionally, a surfactant and/or HPMC-AS (¶ [0003]). The choice of polymer effects the AUC and Cmax achieved in vivo (¶ [0016]). The compositions can further comprise a flow enhancer such colloidal silicon dioxide that can increase the stability, AUC and Cmax of the formulations (¶ [0037]). For patient compliance, a higher strength dosage form such as a tablet is desirable and while disintegrants can be added, they may have a negative impact on tablet compaction so the development of a solid dispersion with fast disintegration and good tablet compaction is advantageous (¶ [0039]). The addition of a surfactant as a component of the solid dispersion allows for improved dissolution of the active agent from the solid dispersion and sodium lauryl sulfate (SLS; also known as sodium dodecyl sulfate) is among the disclosed surfactants (¶ [0040]). The composition comprises about 1% to about 50% drug (¶ [0022]), about 50% to about 90% polymer (¶ [0024]) and up to about 10% of surfactant (¶ [0040]). In embodiments in which both copovidone and HPMC-AS are used, the ratio of these two carriers ranges from about 15:85 to about 50:50 (¶ [0041]). In examples, 12 – 19, colloidal silicon dioxide is present as both an intragranular and extragranular excipient. In example 19, extrudates were milled, additional excipients added so that both intragranular and extragranular excipients were present and then the blend was compressed into a tablet with a hardness in the range of 110 – 180 N (¶ [0065]). 
Brouwers et al. discloses that for poorly water soluble drugs, the maximal achievable intraluminal drug concentration can limit absorption (p 2550, col 1, ¶ 2). Drugs suffering from solubility limited oral bioavailability may also profit from the generation of supersaturation in the gastrointestinal lumen (p 2550, col 2, ¶ 1). If a metastable supersaturated drug solution can exist in the gastrointestinal lumen for a time period sufficient for absorption, the increased intraluminal drug concentration can result in an enhanced flux across the intestinal wall (p 2550, col 1, ¶ 3) and various approaches that can be used to exploit supersaturation are discussed. Among those strategies is the preparation of solid dispersions that usually contain amorphous drug particles in a hydrophilic carrier matrix such as polyvinylpyrrolidone (PVP) or cellulose derivatives and/or (polymeric) surfactants (p 2554, col 2, ¶ 3). Solid dispersions aim to generate high and possibly supersaturated intraluminal concentrations of poorly soluble drugs by increasing their apparent solubility and/or dissolution rate (p 2554, col 2, ¶ 3). Drug loading, matrix composition and preparation technique will dictate the initial degree of supersaturation and the duration of supersaturation will depend on the presence of codissolving matrix components that act as precipitation inhibitors (p 2554, col 2, ¶ 3). Since supersaturation is a thermodynamically unfavorable state, the supersaturated state should stabilized by temporarily inhibiting precipitation to allow sufficient time for transepithelial transport (p 2558, col 2, ¶ 2). Various polymers including PVP can stabilize supersaturation (p 2560, col 2, ¶ 2). In addition to inhibiting precipitation by completely solubilizing a drug, surfactants such as SDS may also delay precipitation from supersaturated solutions (p 2561, col 1, ¶ 3). SDS is able to maintain the supersaturation of tacrolimus at concentration below 10% of the CMC (critical micelle concentration) and provide electrostatic repulsion to limit coalescence when the SDS molecules surround the embryonic tacrolimus crystals (p 2561, col 2, ¶ 1). The pH dependent dissolution of EUDRAGIT® L 100-55 result in release of the weak base itraconazole in supersaturated concentrations after transfer to the intestine (p 2558, col 1, ¶ 1). Tables 2 and 3 showing screens for suitable excipients with supersaturation effect and various drug compound and PVP is among the screened compounds. 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use polymeric carriers such as either the HPMC-AS of CN’240 or a poly(methacrylic acid-co-methyl methacrylate) 1:1 copolymer as in Miller et al. with a surfactant such as SDS to prepare a solid dispersion of a taxane such as paclitaxel in a compressed tablet form that when orally administered, produces a supersaturated solution at the pH values of the gastrointestinal tract. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because the polymeric carrier influences the dissolution and pharmacokinetic parameters of the solid dispersion and surfactants such as SDS can be added to add in the dissolution of the drug from the solid dispersion as taught by Miller et al. and Albano et al. and would also act to enhance the stability of a supersaturated drug state. The ingredients in these formulations, HPMCAS, SDS and EUDRAGIT® L 100-55 are taught by Brouwers et al. as ingredients that can be used in solid dispersion forms that result in supersaturated state being present that one of ordinary skill in the art would reasonably expect to increase the amount of drug absorbed. The materials can generate a supersaturated state in which drug precipitation can be inhibited by surfactants such as SDS to enhance the stability of the thermodynamically unfavorable supersaturated state. The selection and determination of the amount of a specific ingredient (e.g., polymeric carrier or surfactant) in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results based on the particular drug being delivered, the desired pharmacokinetics and the ability to generate and maintain a supersaturated state of that specific drug. “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  See MPEP 2144.05. Optimization of the general amounts of each ingredient (drug, polymeric carrier and surfactant) within the ranges disclosed by the prior art will alter the ratio of the various ingredients to one another. Ratios that overlap or lie within the claimed range are possible within the ranges of amounts for each ingredient discloses. Ranges in the prior art that overlap or encompass the claimed range are prima facie obvious and there is no evidence of record as to the criticality of the claimed materials and/or ratio of the taxane, carrier and surfactant. While labeled as a superdisintegrant by the instant claims, PVP can be added to the formulation to stabilize supersaturation and patentability is based on the ingredients present in a composition and not the label used to describe such ingredients. Formation of a compressed tablet will allow for oral administration of a dosage form with higher strength tablet dosage form for improved patient compliance as suggested by Albano et al.
The behavior of the dosage form following oral administration, such as length of time and extent of supersaturation, is determined by the structure of the dosage form administered. It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). “As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” MPEP 2113 Here the combined prior art renders obvious solid dispersions of taxane, polymeric carrier and surfactant compressed into a tablet as required by the instant claims, which will determine the amount of therapeutic agent that constitutes the supersaturated concentration and how long such a concentration is maintained under a particular set of conditions. The person of ordinary skill in the art would be motivated to prepare a supersaturated dosage form as discussed in greater detail above to increase the amount of drug absobed and there is no evidence that the structure claimed that are rendered obvious by the combined teachings of the applied prior art would not meet the limitations of the instant claims, such as those recited in claims 71, 72 and 76 – 79.
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) MPEP 2113. The evidence of record has not established that the granules produced by a spray drying or extrusion process that are formed into a compressed tablet results in a different and non-obvious product compared to that produced by the process of the instant claims. 

Applicants traverse this rejection on the grounds that the method of Fude [CN’240] involves addition of microspheres to an aqueous solution of up to 1.5% SDS which acts an anti-solvent such that incorporation of SDS-containing buffer into this production method would result in a non-functional method. Therefore, Fude is not silent in regard to the surfactant coating as the disclosed methodology excludes SDS from the taxane-containing microspheres. The method also results in the production of hollow microspheres which are not suitable for compressed tablet formation as required by the instant claims. Modifications that change the principal of operation of the prior art do not provide a basis for an obviousness rejection. Therefore, modifying the teachings of Fude in regards to the HPMCAS compositions with Miller, that teaches the incorporation of SDS, cannot support a finding of obviousness. The formulation in Miller provide improvements in the solubility of drug compounds by complexation with [a] specified counterion. The factual teachings are limited to erlotinib whose solubility is approximately 2 orders of magnitude greater than typical taxanes and Applicant does not believe that the results of Miller can be imputed to taxanes. Table 1 of Miller shows that solubility is limited to about 60% of the content even with a drug compound whose solubility is approximately 100-fold more soluble than taxanes. The teachings of Albano are limited to 2 specific compounds that are structurally similar to one another but not to taxanes. Even with close structural similarity, the enhanced dissolution formulations were distinct and different from one another. Thus, Albano teaches that enhanced dissolution is not the result of simple optimization while also failing to teach a surfactant content of more than 10%, a combination of surfactant with hypromellose succinate and that SDS is useful in hot melt but not particulate formulations. Albano’s teachings leave the person of ordinary skill with no reasonable expectation of success in using the individual or combined teachings of these references to provide any formulation that provides the requisite sustained taxane dissolution. The guidelines for different approaches in Brouwers may or may not be useful. Optimization requires a degree of predictability and the art in this case is highly unpredictable. Brouwers is silent as to HPMCAS and clearly teaches that low concentration of surfactants are useful in maintaining the supersaturated state, directly contradicting and teaching away from the high concentration of SDS in the claimed formulation.
These arguments are unpersuasive. The rejection of record does not argue that the same solid dispersion preparation method of CN’240 must be used. As exemplified in references such as Miller, Albano and Brouwers, the methodology of CN’240 is not the only manner in which solid dispersions of poorly soluble drugs such as taxanes can be prepared. Even if the SDS present during the manufacturing process is not incorporated into the solid dispersion of CN’240, the other references provide motivation for the inclusion of a surfactant such as SDS in the final solid dispersion to at least to inhibit precipitation by completely solubilizing a drug and possibly to delay precipitation from supersaturated solutions as disclosed by Brouwers along with ingredients that can be used in such dosage forms. That CN’240 is silent as to the presence or absence of a surfactant such as SDS in the final dosage form does not rise to the level of teaching away from the inclusion of a surfactant such as SDS in the dosage form or that the inclusion of a surfactant material in the solid dispersion would not change the principal of operation as solid dispersions are still being formed to deliver paclitaxel. Miller et al. and Albano et al. prepare solid dispersions that can be compacted into tablets. In light of their knowledge and the teachings of the applied prior art, the person of ordinary skill in the art would be aware of solid dispersion preparation methods that are compatible with compressed tablet formation. Regardless of the solid dispersion preparation method used, solubilization of the drug to be delivered and maintenance of a supersaturated solution of the drug are desirable characteristics when the prepared dosage form is administered. Factors such as the exact polymer, polymer concentration and surfactant content if present will determine the optimal solid dispersion for solubilization of a particular drug. The two drugs studies in Albano et al. are of similar structure but one compound contains a benzene ring with an electron withdrawing chloro substituent while the other compounds contains a pyrimidine ring with electron donating methoxy substituent that can alter the intrinsic solubility of the drug as well as the optimal solid dispersion formulations for each drug. While no single approach and set of ingredients in the same concentration will work for the preparation of the solid dispersions of all poorly soluble drugs, the level of skill of the person of ordinary skill in the art is also high and their knowledge, and both the explicit and implicit teachings of the applied prior art, provide a reasonable expectation of success in preparing a paclitaxel solid dispersion. The overall composition of any given solid dispersion, including the particular counterion and drug combination as well the matrix will determine the extent of solubilization that occurs. Neither Table 1 at ¶ [0038] nor at ¶ [0069] of Miller et al. recite 60% and it is not understood how such a number was arrived and Applicants bear the burden of explaining proffered data. There is also no indication of how such numbers relate to the solubility of the drug under those conditions to determine what would constitute a supersaturated concentration generally or the supersaturated concentration comprising at least 70% of the content of the oral composition as required by the instant claims. Nothing in Miller et al. indicated that the extent of solubilization of the particular drug in the example is the limit for any drug that could be prepared and prior art is relevant for all that is taught and not limited to just the examples. Applicants did not provide a citation for the statement that Brouwers teaches that low concentration of surfactants (and what is considered to be a low concentration) are useful in maintaining the supersaturated state and the Examiner was unable to locate such a statement in the reference to fully evaluate this statement in the context of the reference. While no single references teaches all of the claimed elements, based on the implicit and explicit teachings of the applied prior art and their knowledge, the person of ordinary skill in the art would have a reasonable expectation that the claimed formulation can be prepared and there is no evidence of record that the optimized formulation would not have the properties relied upon.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532. The examiner can normally be reached M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nissa M Westerberg/Primary Examiner, Art Unit 1618